Title: From George Washington to James Lloyd, 25 June 1798
From: Washington, George
To: Lloyd, James



Dear Sir
Mount Vernon 25th June 1798

Your favour of the 25th Instant has been duly received, and I feel much obliged by your polite attentions to me.
I rejoiced to hear of General Marshall’s arrival, & wish sincerely that he had been accompanied by his Colleagues, for I believe no Country will afford them better protection than their own. The stay of one of them, has a misterious appearance after having jointly declared, “that no one of them is authorised to take upon himself a Negociation evidently entrusted by the letter of their Powers and Instructions to the whole,” and that too, after the invidious distinction was made by the minister of foreign Relations; which ought in my opinion, to have filled him with resentment, instead of complaisance.
I wonder the French Government has not more pride than to expose to the world such flimsy performances as the ministers of it exhibit, by way of complaint & argument. But it is still more to be wondered at, that these charges, which have been refuted over & over again, should find men
